Citation Nr: 0806981	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This decision addresses only the issue of 
PTSD and not any claim or potential claim for a psychiatric 
disorder other than PTSD.


FINDINGS OF FACT

The competent medical evidence of record does not show that 
the veteran is currently diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An October 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for PTSD.  This letter also informed him of his 
and VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  Therefore, the 
Board finds that the requirements of VCAA regarding the duty 
to notify have been met and that VA has no further duty prior 
to Board adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or the effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

The veteran's PTSD claim is based in part on an alleged in-
service personal assault.  Therefore, the RO is required to 
comply with the specialized notice in cases implicating 
38 C.F.R. § 3.304(f)(3).  Under 38 C.F.R. § 3.304(f)(3), the 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.  The RO 
did not advise the claimant in the October 2004 VCAA notice 
that the evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor.  The 
veteran did not claim personal assault as one of the PTSD 
stressors until after the VCAA notice was sent to the 
veteran.  The RO did not issue a corrected VCAA letter and 
proceeded to adjudicate the claim.  However, the RO informed 
the veteran in a November 2005 statement of the case that the 
veteran could use sources of evidence other than the 
veteran's service records for a PTSD claim based on personal 
assault.  The veteran submitted additional medical records 
and lay statements from the veteran and his family members 
attesting to behavioral changes after the alleged assault.  
The RO reviewed the additional information and issued a 
supplemental statement of the case in May 2007.  The veteran 
had actual knowledge of 38 C.F.R. § 3.304(f)(3) regarding the 
additional evidence allowed for a PTSD claim based on 
personal assault by providing additional evidence in response 
to the November 2005 statement of the case.  Thus, the Board 
finds that the notice error in the VCAA letter did not affect 
the essential fairness of the adjudication because the 
veteran had actual knowledge of 38 C.F.R. § 3.304(f)(3).  
Furthermore, the statement of the case sent to the veteran 
rectified the mistake, the veteran sent addition evidence, 
and the claim was readjudicated in the supplemental statement 
of the case.     

With regard to the duty to assist, the claims file contains 
service medical records and VA medical treatment records.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further available evidence not already of record.  
The veteran indicated in his original claim in August 2004 
that all records pertaining to his psychiatric treatment 
should be on file in the Iowa City VA Medical Center or the 
VA outpatient Clinic in Peoria, IL.  The VA received those 
files in April 2006 and issued a supplemental statement of 
the case in May 2007.  In addition, the veteran responded to 
the VCAA in the December 2004 statements in support of his 
claim where he provided more detail on his claim.  The VA did 
not provide the veteran with a medical examination pursuant 
to 5102A(d).  In disability compensation claims, VA must 
provide a claimant with a medical examination or medical 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; and (2) evidence establishing that an event, 
injury, or disease occurred in service or that certain 
diseases manifested during an applicable presumptive period; 
and (3) an indication that the disability or persistent and 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected 
disability; but (4) insufficient competent medical evidence 
for the Secretary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d)(2); see Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir.2003); 38 C 
.F.R. § 3.159(c)(4).  The VA not providing a medical 
examination or medical opinion is not prejudicial because 
there is no competent medical evidence that the veteran is 
currently diagnosed with PTSD.  There is no indication in the 
file that there are additional relevant records that have not 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II. Merits of the Claim for Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing a diagnosis of his 
claimed disorder and that his claimed disorder is related to 
service is required.  

Analysis 

The veteran filed a claim for entitlement to service 
connection disability for PTSD in August 2004.  The veteran 
contends that he currently suffers from PTSD as a result of 
incidents that occurred during his Vietnam military service 
from May 1969 to April 1971.  The veteran contends that he 
was diagnosed as far back as 1971 with suicidal depression 
and alcohol abuse.  In addition, he claims that he now has a 
sleeping disorder and developed sexual dysfunction as a 
result of his PTSD.  The veteran contends the following as 
in-service stressors for his PTSD: while he was off of the 
coast of Vietnam on the USS Bonhomme Richard he was assaulted 
on board the ship resulting in him being in sick bay for 15 
days and on light duty for a month; he received a leg injury 
from working on a grinder; a pilot was shot down June 14, 
1970; there was a punctured missile onboard the ship that 
caused everyone but his section to be evacuated; and there 
were constant fires on the ship.  The RO denied service 
connection for PTSD.  The veteran appeals this decision.  

In order for the veteran to be entitled to service connection 
for PTSD, the medical evidence must show a diagnosis of PTSD.  
In this case, the service medical records do not reveal a 
medical diagnosis of PTSD.  The veteran was diagnosed with 
schizophrenia, chronic and undifferentiated, and episodic 
alcoholism in December 1973.  The medical clinician did not 
indicate the cause of this disorder.  In March 1988, the 
veteran was diagnosed with a major depressive disorder, 
recurrent with moderate severity.  The medical clinician 
stated that the stressors of the depressive disorder are from 
his father's impending death and the veteran's financial 
hardship as a result of taking care of both parents.  He was 
given Imipramine to control his depression.  In April 1998, a 
VA medical physician diagnosed the veteran with dysthymic 
disorder, alcohol dependency and a possible personality 
disorder.  The medical records do not indicate that the above 
problems are related to a diagnosis of PTSD.  Further VA 
treatment records regarding his depression and other 
psychiatric disorders do no show a diagnosis of PTSD relating 
to his previous military service.  See VA medical records 
dated January 2000, April 2004, November 2004, December 2004, 
and January 2005.

The only evidence supporting a finding of a current diagnosis 
of PTSD are the lay statements from the veteran and his 
family.  Lay persons can provide an eyewitness account of a 
veteran's visible symptoms.  Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as the diagnosis of a disability have no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. at 494-95.  
The lay evidence offered by the veteran does not prove a 
diagnosis of PTSD.  Therefore, in the absence of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the evidence of record does not show a diagnosis of PTSD 
by a competent mental health professional, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim.  Thus, service connection for PTSD is not 
warranted.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for PTSD is denied.





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


